Case 1:19-cr-20706-UU Document 28 Entered on FLSD Docket 03/12/2020 Page 1 of 10




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                     Case No.19-CR-20706-Ungaro

    UNITED STATES OF AMERICA

    vs.

    ALVARO ESTUARDO COBAR BUSTAMANTE,

           Defendant.
    - - - - - - - - - - - - - - - - - - -I
                                          PLEA AGREEMENT

           The United States Attorney's Office for the Southern District of Florida ("this Office") and

    ALVARO ESTUARDO COBAR BUSTAMANTE (hereinafter referred to as the "defendant")

    enter into the following agreement:

           I. The defendant agrees to plead guilty to the sole count of the Indictment, which count

    charges that from on or about January 2015, to on or about October 2019, in Miami-Dade County,

    in the Southern District of Florida, and elsewhere, the defendant did knowingly and willfully

    conspire to commit money laundering, in violation of Title 18, United States Code, Section

    1956(h).

           2. The defendant is aware that the sentence will be imposed by the Court after considering

    the advisory Federal Sentencing Guidelines and Policy Statements (hereinafter "Sentencing

    Guidelines").   The defendant acknowledges and understands that the Court will compute an

    advisory sentence under the Sentencing Guidelines and that the applicable guidelines will be

    determined by the Court relying in part on the results of a pre-sentence investigation by the Court's

    probation office, which investigation will commence after the guilty plea has been entered. The

    defendant is also aware that, under certain circumstances, the Court may depart from the advisory
Case 1:19-cr-20706-UU Document 28 Entered on FLSD Docket 03/12/2020 Page 2 of 10




                                                        2
   Sentencing Guidelines range that it has computed, and may raise or lower that advisory sentence

   under the Sentencing Guidelines. The defendant is further aware and understands that the Court

   is required to consider the advisory guideline range determined under the Sentencing Guidelines,

   but is not bound to impose a sentence within that advisory range; the Court is permitted to tailor

   the ultimate sentence in light of other statutory concerns, and such sentence may be either more

   severe or less severe than the Sentencing Guidelines' advisory range. Knowing these facts, the

   defendant understands and acknowledges that the Court has the authority to impose any sentence

   within and up to the statutory maximum authorized by law for the offenses identified in paragraph

    1 and that the defendant may not withdraw the plea solely as a result of the sentence imposed.

           3.   The defendant also understands and acknowledges that the Court may impose a

   statutory maximum term of imprisonment of up to 20 years, followed by a term of supervised

   release of up to five years. In addition to a term of imprisonment and supervised release, the

   Court may impose a fine of up to $500,000 or twice the value of the property involved in the

   transaction, whichever greater.

           4. The defendant further understand and acknowledges that, in addition to any sentence

   imposed under paragraph 3 of this agreement, a special assessment in the amount of $100 wi 11 be

   imposed on the defendant. The defendant agrees that any special assessment imposed shall be

   paid at the time of sentencing. If the defendant is financially unable to pay the special assessment,

   the defendant agrees to present evidence to this Office and the Court at the time of sentencing as

   to the reasons for the defendant's failure to pay.

           5. This Office reserves the right to inform the Court and the probation office of all facts

   pertinent to the sentencing process, including all relevant information concerning the offenses
Case 1:19-cr-20706-UU Document 28 Entered on FLSD Docket 03/12/2020 Page 3 of 10




                                               3
   committed, whether charged or not, as well as concerning the defendant and the defendant's

   background. Subject only to the express terms of any agreed-upon sentencing recommendations

   contained in this agreement, this Office further reserves the right to make any recommendation as

   to the quality and quantity of punishment.

          6. This Office agrees that it will recommend at sentencing that the Court reduce by two

   levels the Sentencing Guidelines level applicable to the defendant's offense, pursuant to Section

   3El.l(a) of the Sentencing Guidelines, based upon the defendant's recognition and affirmative

   and timely acceptance of personal responsibility. If at the time of sentencing the defendant's

   offense level is determined to be 16 or greater, this Office will file a motion requesting an

   additional one level decrease pursuant to Section 3E 1.1 (b) of the Sentencing Guidelines, stating

   that the defendant has assisted authorities in the investigation or prosecution of the defendant's

   own misconduct by timely notifying authorities of the defendant's intention to enter a plea of

   guilty, thereby permitting the government to avoid preparing for trial and permitting the

   government and the Court to allocate their resources efficiently. This Office further agrees to

   recommend that the defendant be sentenced at the low end of the Guideline range, as that range is

   determined by the Court. This Office, however, will not be required to make this motion and

   these recommendations if the defendant: ( 1) fails or refuses to make a full, accurate and complete

   disclosure to the probation office of the circumstances surrounding the relevant offense conduct;

   (2) is found to have misrepresented facts to the government prior to entering into this plea

   agreement; or (3) commits any misconduct after entering into this plea agreement, including but

   not limited to committing a state or federal offense, violating any term of release, or making false

   statements or misrepresentations to any governmental entity or official.
Case 1:19-cr-20706-UU Document 28 Entered on FLSD Docket 03/12/2020 Page 4 of 10




                                                    4

          7. The defendant agrees that he shall cooperate fully with this Office by: (a) providing

   truthful and complete information and testimony, and producing documents, records and other

   evidence, when called upon by this Office, whether in interviews, before a grand jury, or at any

   trial or other Court proceeding; (b) appearing at such grand jury proceedings, hearings, trials, and

   other judicial proceedings, and at meetings, as may be required by this Office; and (c) if requested

   by this Office, working in an undercover role under the supervision of, and in compliance with,

   law enforcement officers and agents. In addition, the defendant agrees that he will not protect

   any person or entity through false information or omission, that he will not falsely implicate any

   person or entity, and that he that he will not commit any further crimes.

          8. This Office reserves the right to evaluate the nature and extent of the defendant's

   cooperation and to make that cooperation, or lack thereof, known to the Court at the time of

   sentencing. If in the sole and unreviewable judgment of this Office the defendant's cooperation

   is of such quality and significance to the investigation or prosecution of other criminal matters as

   to warrant the Court's downward departure from the advisory sentencing range calculated under

   the Sentencing Guidelines and/or any applicable minimum mandatory sentence, this Office may

   make a motion prior to sentencing pursuant to Section 5K 1.1 of the Sentencing Guidelines and/or

   Title 18, United States Code, Section 3553(e), or subsequent to sentencing pursuant to Rule 35 of

   the Federal Rules of Criminal Procedure, informing the Court that the defendant has provided

   substantial assistance and recommending that the defendant's sentence be reduced.               The

   defendant understands and agrees, however, that nothing in this agreement requires this Office to

   file any such motions, and that this Office's assessment of the quality and significance of the
Case 1:19-cr-20706-UU Document 28 Entered on FLSD Docket 03/12/2020 Page 5 of 10




                                                     5
    defendant's cooperation shall be binding as it relates to the appropriateness of this Office's filing

    or non-filing of a motion to reduce sentence.

           9. The defendant understands and acknowledges that the Court is under no obligation to

    grant a motion for reduction of sentence filed by this Office. In addition, the defendant further

    understands and acknowledges that the Court is under no obligation of any type to reduce the

    defendant's sentence because of the defendant's cooperation.

           10. It is understood that should the defendant knowingly provide incomplete or untruthful

    testimony, statements, or information pursuant to this agreement, or should the defendant falsely

    implicate or incriminate any person, or should the defendant fail to voluntarily and unreservedly

    disclose and provide full, complete, truthful, and honest knowledge, information, and cooperation

    regarding any of the matters noted herein, the following conditions shall apply:

                   (a)     The defendant may be prosecuted for any perjury or false declarations, if

    any, committed while testifying pursuant to this agreement, or for obstruction of justice.

                   (b)     The United States may prosecute the defendant for the charges which are to

    be dismissed pursuant to this agreement, if any, and may either seek reinstatement of or refile such

    charges and prosecute the defendant thereon in the event such charges have been dismissed

   pursuant to this agreement. With regard to such charges, if any, which have been dismissed, the

    defendant, being fully aware of the nature of all such charges now pending in the instant case, and

   being further aware of defendant's rights, as to all felony charges pending in such cases (those

   offenses punishable by imprisonment for a term of over one year), to not be held to answer to said

    felony charges unless on a presentment or indictment of a grand jury, and further being aware that

    all such felony charges in the instant case have heretofore properly been returned by the indictment
Case 1:19-cr-20706-UU Document 28 Entered on FLSD Docket 03/12/2020 Page 6 of 10




                                                  6
   of a grand jury, does hereby agree to reinstatement of such charges by decision of any order

   dismissing them or, alternatively, does hereby waive, in open court, prosecution by indictment and

   consents that the United States may proceed by information instead of by indictment with regard

   to any felony charges which may be dismissed in the instant case, pursuant to this plea agreement,

   and the defendant further agrees to waive the statute of limitations and any speedy trial claims on

   such charges.

                   (c)     The United States may prosecute the defendant for any offenses set forth

   herein, if any, the prosecution of which in accordance with this agreement, the United States agrees

  to forego, and the defendant agrees to waive the statute of limitations and any speedy trial claims

   as to any such offenses.

                   (d)     The government may use against the defendant the defendant's own

   admissions and statements and the information and books, papers, documents, and objects that the

  defendant has furnished in the course of the defendant's cooperation with the government.

                   (e)     The defendant will not be permitted to withdraw the guilty pleas to those

  counts to which defendant hereby agrees to plead in the instant case.

          11. The defendant agrees to plead guilty to the Indictment, which charges the defendant

  with participating in a money laundering conspiracy, in violation of Title 18, United States Code,

  Section l 956(h).      The defendant agrees and understands that the above charge involves the

  defendant's conduct, and the conduct of others, between in and about January 20 l 5 the date of the

   Indictment, in (a) receiving money that was the proceeds of narcotics trafficking, and (b) engaging

   in financial transactions with money that was the proceeds of narcotics trafficking.           This

  agreement resolves the defendant's federal criminal liability in the Southern District of Florida
Case 1:19-cr-20706-UU Document 28 Entered on FLSD Docket 03/12/2020 Page 7 of 10




                                                 7
  growing out of any criminal conduct by the defendant known to this Office, as of the date of this

  plea agreement, including but not limited to the above-described scheme and other conduct

  described in the criminal complaint affidavit filed in this matter.

          12. This Office and the defendant agree that, although not binding on the probation office

  or the Court, they will jointly recommend that the Court make the following findings and

  conclusions as to the calculation of the Sentencing Guidelines:

                 Base Offense Level, Section 2Sl.l(a)(2)                        +8

                 Plus Loss Amount of $550,000, Section 2B 1.1 table             + 14

                 Plus Controlled Substance, Section 2S 1.1 (b )( l )(B)(i)      +6

                 Plus § 1956 Conviction, Section 2S 1.1 (b )(2)(B)              +2

  This results in an adjusted offense level of 27, after acceptance of responsibility per paragraph 6

  of this agreement, and corresponds to a sentencing range of 70 to 87 months, assuming the

  defendant falls within Criminal History Category I.

          13. The defendant is aware that the sentence has not yet been determined by the Court.

  The defendant also is aware that any estimate of the probable sentencing range or sentence that the

  defendant may receive, whether that estimate comes from the defendant's attorney, this Office, or

  the probation office, is a prediction, not a promise, and is not binding on this Office, the probation

  office or the Court. The defendant understands further that any recommendation that this Office

  makes to the Court as to sentencing, whether pursuant to this agreement or otherwise, is not binding

  on the Court and the Court may disregard the recommendation in its entirety. The defendant

  understands and acknowledges, as previously acknowledged in paragraph 2 above, that the

  defendant may not withdraw his plea based upon the Court's decision not to accept a sentencing
Case 1:19-cr-20706-UU Document 28 Entered on FLSD Docket 03/12/2020 Page 8 of 10




                                              8
  recommendation made by the defendant, this Office, or a recommendation made jointly by the

  defendant and this Office.

          14. The defendant knowingly and voluntarily agrees to the entry of a forfeiture money

  judgment against him as part of his sentence in this case for $20,000 (US) (hereinafter, the

  "Forfeiture Money Judgment").       The defendant agrees that the sum of the Forfeiture Money

  Judgment is equal in value to the property involved in the money laundering offense to which he

  agrees to plead guilty herein, and which is therefore subject to criminal forfeiture pursuant to Title

   18, United States Code, Section 982(a)(l ).         Additionally, the defendant knowingly and

  voluntarily agrees that he will tender to the United States either at or before his sentencing in this

  case a cashier's check for the full amount of the Forfeiture Money Judgment made payable to the

  United States Marshals Service.

          15.   The defendant knowingly and voluntarily agrees to waive his right to a hearing,

  pursuant to Fed. R. Crim. P. 32.2(b)(l)(A), to determine the amount of the Forfeiture Money

  Judgment. Furthermore, the defendant knowingly and voluntarily agrees that he shall not, in any

  manner, act in opposition to the United States in seeking entry and full satisfaction of the Forfeiture

  Money Judgment.

          16. The defendant knowingly and voluntarily agrees to waive the following rights with

  respect to the forfeiture the entry of the Forfeiture Money Judgment against him:

                  (a)    All constitutional, legal, and equitable defenses to such forfeiture;

                  (b)    Any constitutional or statutory double jeopardy defense or claim regarding

  such forfeiture;

                  (c)    Any claim or defense to such forfeiture brought or raised under the Eighth
Case 1:19-cr-20706-UU Document 28 Entered on FLSD Docket 03/12/2020 Page 9 of 10




                                                   9
  Amendment to the United States Constitution, including, but not limited to, any claim or defense

  of excessive fine; and

                  (d)      Any right he may have to an appeal of any resulting order of forfeiture

  regarding the Forfeiture Money Judgment.

         17. The defendant is aware that Title 18, United States Code, Section 3742 and Title 28,

  United States Code, Section 1291 afford the defendant the right to appeal the sentence imposed in

  this case. Acknowledging this, in exchange for the undertakings made by the United States in

  this plea agreement, the defendant hereby waives all rights conferred by Sections 3742 and 1291

  to appeal any sentence imposed, including any restitution order, or to appeal the manner in which

  the sentence was imposed, unless the sentence exceeds the maximum permitted by statute or is the

  result of an upward departure and/or an upward variance from the advisory guideline range that

  the Court establishes at sentencing. This appellate waiver also includes waiving the right to argue

  on appeal that the statutes to which the defendant is pleading guilty are unconstitutional and/or

  that the admitted conduct does not fall within the scope of the statutes. The defendant further

  understands that nothing in this agreement shall affect the government's right and/or duty to appeal

  as set forth in Title 18, United States Code, Section 3742(b) and Title 28, United States Code,

  Section 1291.    However, if the United States appeals the defendant's sentence pursuant to

  Sections 3742(b) and 1291, the defendant shall be released from the above waiver of appellate

  rights. By signing this agreement, the defendant acknowledges that the defendant has discussed

  the appeal waiver set forth in this agreement with the defendant's attorney.

         18. The defendant recognizes that pleading guilty may have consequences with respect to

  the defendant's immigration status if the defendant is not a citizen of the United States. Under
Case 1:19-cr-20706-UU Document 28 Entered on FLSD Docket 03/12/2020 Page 10 of 10




                                                  10
    federal law, a broad range of crimes are removable offenses, including the offense to which the

    defendant is pleading guilty. Removal and other immigration consequences are the subject of a

    separate proceeding, however, and defendant understands that no one, including the defendant's

    attorney or the Court, can predict to a certainty the effect of the defendant's conviction on the

    defendant's immigration status. Defendant nevertheless affirms that the defendant wants to plead

    guilty regardless of any immigration consequences that the defendant's plea may entail, even if

    the consequence is the defendant's automatic removal from the United States.

             19. This is the entire agreement and understanding between this Office and the defendant

    and     supersedes   any   other agreements,    understandings,   promises,   representations,   or

    understandings made in the past.


                                                   ARIANA FAJARDO ORS1e:2



    Date:      3 ·If· 2-D                 By:
                                                   UN!t/?{[J--/
                                                         WALTER M. NORKIN
                                                         ASSISTANT U.S. ATTORNEY


    Date:     2>l \\ \w                   By:
                                                        1NNif~
                                                         DANIELA POSADA, ESQ.
                                                         ATTORNEYS FOR DEFENDANT


    Date:                                 By:
                                                   ALVARO EStUARDO COBAR BUSTAMANTE
                                                       DEFENDANT
